DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul M. H. Pua (Reg. No. 63,167) on 02/17/2021.

The application has been amended as follows:

Claims:
	5. (Currently Amended) The method of claim 1, further comprising determining, by the one or more processors, that 

	6. (Currently Amended) The method of claim 1, further comprising determining, by the one or more processors, to reject the request to establish the session responsive to the threshold number of sessions for the first type of client device being reached in accordance with a defined rule. 

	8. (Currently Amended) The method of claim 7, further comprising establishing, by the one or more processors, the sessions responsive to the closing of the one of the plurality of sessions.

	12. (Currently Amended) The method of claim 7, further comprising establishing, by the one et to the application comprising a web application.

	13. (Currently Amended) The method of claim 7, further comprising determining, by the one or more processors, that 

	14. (Currently Amended) The method of claim 7, further comprising determining, by the one or more processors, to reject the request to establish the session responsive to the threshold number of sessions for the first type of client device being reached in accordance with a defined rule. 

	15. (Currently Amended) A system comprising:
	one or more processors, coupled to memory, and configured to:
	identify a plurality of sessions with an application [[an]] via a plurality of types of client devices of a user; 
	receive a request to establish a session with the application from a first type of client device of the plurality of types of client devices of the user;
	 determine that a threshold number of sessions for the first type of client device has been reached; and 
	responsive to a defined rule, one of rejecting the request to establish the session with the application or causing another client device of the first type of client device to close one of the plurality of sessions with the application.

	18. (Currently Amended) The system of claim 15, wherein the one or more processors are further configured to track the plurality of sessions with the same session identifier via a web socket container. 

closing of the one of the plurality of sessions.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/15/2020 and 10/15/2020 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Terminal Disclaimer
The Terminal Disclaimer filed 02/18/2021 has been approved.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, ¶[0092]-[00103], especially ¶[0100], Fig. 4B, and recited in independent claims 1, 7, and 15, in particular comprising:
determining, by the one or more processors, that a threshold number of sessions for the first type of client device has been reached; and
rejecting, by the one or more processors responsive to the determination, the request to establish the session with the application (claim 1).

determining, by the one or more processors, that a threshold number of sessions for the first type of client device has been reached; and


determine that a threshold number of sessions for the first type of client device has been reached; and
responsive to a defined rule, one of rejecting the request to establish the session with the application or causing another client device of the first type of client device to close one of the plurality of sessions with the application (claim 15).

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257.  The examiner can normally be reached on 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/JOSEPH R MANIWANG/
Examiner, Art Unit 2441                                                                                                                                                                                           
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441